Citation Nr: 9910347	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-28 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1997, for the award of a 70 percent disability rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to June 
1973.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
and assigned a 30 percent disability rating for PTSD 
effective from September 21, 1992.  The veteran was informed 
of this favorable determination, as well as his procedural 
and appellate rights, by letter from the RO dated October 25, 
1994.  The veteran filed a timely notice of disagreement as 
to the compensation level assigned for PTSD, and was issued a 
statement of the case (SOC) in February 1995.  The RO 
confirmed and continued the denial of entitlement to a 
disability rating in excess of 30 percent by rating decision 
and supplemental statement of the case (SSOC) in June 1995.  
The RO received the veteran's timely substantive appeal on 
October 30, 1995.  See 38 C.F.R. § 20.305 (1998).  Following 
additional development, the denial was also confirmed and 
continued by rating decision and SSOCs issued in November 
1995 and October 1996.

By rating decision and SSOC issued in March 1997, the RO 
granted an increased rating to 70 percent for PTSD effective 
from January 31, 1997.  The rating decision specifically 
noted that the veteran was entitled to a 70 percent 
disability rating under the regulations in effect both before 
and after the November 7, 1996 revision of the sections of 
the VA Schedule for Rating Disabilities pertaining to Mental 
Disorders.  The veteran was informed of this favorable 
determination, as well as his procedural and appellate right 
by letter from the RO dated March 26, 1997.  The veteran 
thereafter filed a timely NOD as to the effective date 
assigned, and was issued a SOC with respect thereto in June 
1997.  The RO received his substantive appeal in September 
1997.

By rating decision issued in April 1998, the RO granted the 
veteran's claim seeking entitlement to a total rating based 
on individual unemployability, effective from January 31, 
1997.  Later that month, the veteran withdrew, in writing, 
his appeals as to all pending issues except for his earlier 
effective date claim.  See 38 C.F.R. § 20.204 (b) & (c) 
(1998).  Accordingly, the Board finds that the veteran's 
appeal as to the compensation level assigned for PTSD is no 
longer in appellate status and, therefore, any issues arising 
therefrom will not be discussed herein.

FINDINGS OF FACT

1.  On January 31, 1997, the veteran's representative 
submitted a claim for increased, with an attached statement 
from the veteran's private therapist suggesting an increase 
in his service-connected disability.

2.  Following VA examination, the RO granted an increased 
rating to 70 percent for PTSD effective from January 31, 
1997, in a March 1997 rating decision.  The veteran was 
informed of this favorable determination, as well as his 
procedural and appellate rights by letter from the RO dated 
March 26, 1997.  This letter also requested that the veteran 
complete a VAF 21-4142, Authorization for Release of 
Information, so that VA could assist him in obtaining copies 
of his private treatment records; to date, there has been no 
response.

3.  VA treatment records developed within the 1-year period 
prior to January 1, 1997 reflect that the veteran was treated 
for an acute exacerbation of his PTSD due to stress on May 
20, 1996.


CONCLUSION OF LAW

The criteria for an effective date of May 20, 1996, but no 
earlier, for the award of a 70 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 
1991); 38 C.F.R. §§ 3.105, 3.157, 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an effective date 
earlier than January 31, 1997, for the award of a 70 percent 
disability rating for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which should be 
obtained.  Therefore, no further development is required in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

As to increased ratings, VA laws and regulations provide that 
the effective date "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor," unless specifically 
provided otherwise.  8 U.S.C.A. § 5110(a) (West 1991).  
Section 5110(b)(2) provides otherwise by stating that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1) 
(1998), except as provided in paragraph (o)(2), the effective 
date is "date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See Harper v. Brown, 
10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" 
is not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1998); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Under some circumstances, the 
date of private examination reports or clinical records will 
be accepted as the date of receipt of an informal claim.  38 
C.F.R. § 3.157(b)(3) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 38 
U.S.C.A. § 5110(b)(2) specifically links any effective date 
earlier than the date of application to: (1) evidence that an 
increase in disability had occurred; AND (2) to the receipt 
of an application within 1 year after that increase in 
disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a 
disability rating on a disability-compensation claim until 
service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. 
§ 3.400(o)(2), the GC noted that this section was added to 
permit payment of increased disability compensation 
retroactively to the date the evidence established the 
increase in the degree of disability had occurred, and that 
it was intended to be applied in those instances where the 
date of increased disablement could be factually ascertained 
with a degree of certainty, and was not intended to cover 
situations where there was no evidence of entitlement to an 
increased evaluation prior to the date of the claim.  The GC 
concluded that, where a veteran submitted a claim alleging an 
increase in disability within 1 year prior to the VA's 
receipt of the claim and medical evidence subsequently 
substantiated the increase in disability, the effective date 
of the award of increased disability compensation was the 
date as of which it was ascertainable, based on all the 
evidence of record, that the increase occurred.  See 
VAOPGCPREC 12-98 (September 23, 1998).

In the instant case, the RO received the veteran's claim for 
service connection for PTSD on September 21, 1992.   The RO 
granted service connection and assigned a 30 percent 
disability rating for PTSD by rating decision issued in 
September 1994.  The veteran initiated and completed an 
appeal as to the compensation level assigned for PTSD but, 
thereafter, withdrew the claim from appellate status.

On January 31, 1997, the veteran's representative submitted a 
claim for increase, with an attached statement from the 
veteran's private therapist at the Vet Center in Pensacola, 
Florida.  The private therapist indicated, in pertinent part, 
that the veteran was referred to the facility by the local VA 
Outpatient Treatment Center (VAOPC) in March 1988 for 
treatment PTSD.  The veteran remained in treatment there for 
a brief period of time and elected to return to the VAOPC for 
further treatment.  He did not return to the Vet Center until 
October 1996.  Based on his treatment of the veteran since 
that time, the private therapist indicated that the veteran's 
symptoms produced significant deficiencies in his industrial 
and social capabilities.  In this regard, he noted that the 
veteran had impaired impulse control, difficulty adapting to 
and coping with stressful circumstances and the ordinary 
stresses of daily life.  The therapist stated that the 
veteran was isolated and remained unable to establish an 
effective, intimate relationship with his spouse, or other 
family members.  He further noted that his inability to get 
adequate rest and frequent panic attacks further compound the 
difficulties that the veteran was experiencing.  In 
conclusion, it was indicated that the severity of the 
veteran's symptoms reflects in his inability to maintain 
gainful employment.

The veteran was afforded VA psychiatric examination in 
February 1997, which revealed Axis I diagnoses of chronic 
severe PTSD, moderate to severe major depressive disorder and 
panic disorder without agoraphobia.  His Global Assessment of 
Functioning (GAF) score was noted to be 50.

Based on the aforementioned findings, the RO granted an 
increased rating to 70 percent for PTSD effective from 
January 31, 1997, in a March 1997 rating decision.  The 
veteran thereafter initiated and completed an appeal as to 
the effective date assigned for the 70 percent disability 
evaluation.

To date, the veteran has failed to respond to the RO's March 
1997 request for completion of a VA Form 21-4142 for the Vet 
Center so that VA could assist him in obtaining copies of his 
private treatment records.

However, in conjunction with the earlier effective date 
claim, the RO obtained copies of the veteran's VA outpatient 
treatment records developed between November 1993 and March 
1997.

After a contemporaneous review of the record, the Board notes 
that the veteran's representative's formal claim and the 
private medical statement, an informal claim, were both 
received on January 31, 1997.  Inasmuch as these claims were 
the impetus for the RO awarding an increased disability 
rating to 70 percent in March 1997, the focus of inquiry 
becomes whether there are any medical treatment records 
within the 1-year period prior to the veteran's claim that 
reflect this increase in disability.  While it is unfortunate 
that the veteran has failed to execute a release for 
treatment records developed at the Vet Center, the Board 
notes that those VAOPC treatment records developed within the 
1-year period prior to January 31, 1997, show an increase in 
severity of the veteran's service-connected PTSD on May 20, 
1996, at which time he was treated for exacerbation of the 
disorder due to stress.

As the May 1996 clinical record is also the earliest record 
of treatment for an acute exacerbation of the PTSD within the 
applicable delimiting period, the Board finds that, 
consistent with the Court's holding in Hazan and the GC's 
September 1998 precedential decision, an effective date of 
May 20, 1996, but not prior thereto, is warranted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of May 20, 1996, but no 
earlier, for the award of a 70 percent disability rating for 
PTSD is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

